PER CURIAM.
The State of Florida has appealed from an order quashing an information in which it was charged that appellee
“ * * * having previously been convicted, adjudicated guilty and sentenced for a violation of F.S. 849.09(1) (h) [F. S.A.] on February 13, 1963, to wit: Lottery Law Violation; did then and there unlawfully have in her possession certain tickets in a lottery for money * * *■”
The order is reversed on the authority of State v. Curtis, Fla.App.1963, 152 So.2d 754 (cert. denied, Fla.1963, 155 So.2d 693); State v. Fernandez, Fla.App.1963, 156 So.2d 400; Buchanan v. State ex rel. Morris, Fla.App.1964, 167 So.2d 43; Wyche v. State, Fla.App.1965, 178 So.2d 875, and remanded to the court below for disposition on the merits.
WALDEN, C. J., ANDREWS, J., and WILLSON, J. H., Associate Judge, concur.